Appeal dismissed by the Court of Appeals sua sponte. Inasmuch as the certificate granting permission to appeal was issued by an Appellate Division Justice pursuant to an application under CPL 460.20 (subd 2, par [a], cl [ii]) during the pendency of a prior application filed in this court pursuant to CPL 460.20 (subd 2, par [a], cl [ii]), which application has not yet been determined, there was no jurisdiction in the Justice of the Appellate Division to *744entertain the CPL 460.20 application (see People v McCarthy, 250 NY 358). In view of this sua sponte disposition, the court disregards defendant’s request to withdraw his initial CPL 460.20 application. Said request is marked “withdrawn”.